Notice of Allowance
This communication is in response to the RCE filed on 11/15/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-15 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/221 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for Allowance

The following is an examiner's statement of reasons for allowance:
Stipulating system requirements for each of the cyber-physical systems and store the system requirements of respective cyber-physical systems in respective digital twins which are each assigned to each of the cyber-physical system.  Linking two or more digital twins with each communicate with one another and at least partially interchange respective system requirements with each other.  Compare the stored system requirements with the interchanged respective system requirements.  Determine a most restricted requirement of the linked two or more digital twins and adapt the stored system requirements on a basis of a the comparison carried out with the interchanged respective system requirements and stipulate the adapted system requirements as a new system requirement, wherein at least one of the linked digital twins is configured to communicate the new system requirements to the other digital twins of the linked digital twins.
	The closest art of record Chao (US 20180356792 A1) teaches that generation of digital twins for equipment based on the aggregated normalized data and associated relationship metadata.  Compare incoming data for the equipment with its corresponding digital twin to identify deviations.  When new equipment is deployed at a new location, the digital twin is referred corresponding to the type of equipment and the type of environment in which the equipment is deployed, and use this digital twin in conjunction with predicting maintenance issues or generating operational recommendations for the new equipment ([0010]).  Device-level analytic systems can perform local analytics on device data when device-level or equipment-level results are required ([0125]).  The client interface components can include analytic engine designer tools that allow a user to define criteria for moving data and/or analysis results to other analytic systems on higher or lower layers of the system architecture.  These tools allow the user to define migration or scaling criteria to be associated with selected types of analysis results.  
	Another prior art Zhuang teaches that a real-time data collected in the physical assembly shop-floor should be associated with the assembly shop-floor digital twin.  Simulated the future’s production operation of the physical assembly shop-floor, and provides feedback.  The physical assembly shop-floor is the collection of existing physical entities. The assembly shop-floor digital twin in virtual space is the reconstruction and digital mapping of the physical assembly shop-floor. They exchange data/information/knowledge through the assembly shop-floor big data storage and management platform. By constructing an assembly shop-floor digital twin, the working progress and working status of assembly stations, products, and manufacturing resources in the physical assembly shop-floor can be dynamically, realistically, and accurately mapped in the virtual space. Therefore, the relevant personnel can monitor and track the operating condition of the physical assembly shop-floor any time.
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 8, and 15. Dependent claims 2-7and 9-14 depend from allowed independent claim and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/               Examiner, Art Unit 2454